DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          

 Status of Claims  
Claims 1-20 are pending in this instant application per claim amendments filed on 03/08/2022 by Applicant, wherein Claims 1, 11 and 16 are three independent claims reciting method, system and non-transitory computer readable medium claims with Claims 2-10, 12-15 & 17-20 dependent on said three independent claims respectively.  Said claim amendments have amended Claims 1, 6, 8, 10, 11 & 16.  
This Office Action is a final rejection in response to the claim amendments filed by the Applicant on 08 MARCH 2022 for its original application of 20 FEBRUARY 2020 that is titled:        “System and Method for Updating an Autonomous Vehicle Driving Model based on the Vehicle Driving Model becoming Statistically Incorrect”.     
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Double Patenting Rejection 
Examiner notes that Terminal Disclaimer, filed by the Applicant on 03/08/2022 along with its Remarks, was Disapproved by the Office on 03/09/2022 (and as noted therein for lacking complete title of the invention).            

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/511968 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because “systems and methods for implementing one or more autonomous features for autonomous and semi-autonomous control of one or more vehicles are provided”.             
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claim 1 is the independent method claim.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of receiving a statistical accuracy associated with a first autonomous vehicle model, determining that the first autonomous vehicle model is statistically incorrect, and then updating the first autonomous vehicle model to a second autonomous vehicle model.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method reciting mathematical relationships, mathematical formulas or equations (implied in statistical accuracy/inaccurate and both models), and mathematical calculations. These limitations fall under the “mathematical concepts” group (Step 2A1--YES).              

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements about determining that the first autonomous vehicle model is statistically incorrect, without reciting how it is being done;   in other words, is it being done in a human mind?  These additional elements are considered extra-solution activities.  Examiner notes that the processor and memory recited in other independent Claims 11 and 16 are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data.  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).            

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of determining that the first autonomous vehicle model is statistically incorrect, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure (e.g., in para [0109]) does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, para [0109] from the Applicant’s Specification indicates that the concept of using processor/s is conventional;  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

Furthermore, the limitations of dependent method Claims 2-10, further narrow the independent method Claim 1 with additional steps and limitations (e.g., applying updates---using one or more model parameters), do not resolve the issues raised in rejection of the independent method Claim 1.                
Therefore, said Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.           

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 03/08/2022 are shown as underlined additions, and all deletions may not be shown.)          

Exemplary Analysis for Rejection of Claims 1-10 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2018/ 0349782 filed by Zheng et al. (hereinafter “Zheng”) in view of Pub. No. US 2018/ 0060555 filed by Boesen, Peter Vincent (hereinafter “Boesen”), and further in view of Pub. No. US 2015/ 0105961 filed by Callow, Glenn Michael (hereinafter “Callow”), and further in view of Pub. No. US 2019/ 0258251 filed by Ditty et al. (hereinafter “Ditty), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Zheng teaches ---         
1.     A method comprising:         
autonomously driving a path generated by a first autonomous vehicle model;       
receiving (a statistical accuracy) associated with the first autonomous vehicle model (based on comparison) of the path generated by the first autonomous vehicle model and a path followed by an autonomous vehicle;         
(see at least:  Zheng Abstract & Summary in paras [0007]-[0013];  and Abstract about {“The 
present teaching relates to method, system, medium, and implementation of a global model update center. At least one model is established at the model update center for detecting objects surrounding each of autonomous driving vehicles of a fleet. A plurality of labeled data items are received, from the fleet of autonomous driving vehicles, where each of the labeled data items is detected, based on the at least one model, from sensor data characterizing surroundings of the autonomous driving vehicles.  The labeled data items are generated automatically on-the-fly by  the autonomous driving vehicles.  Based on the received labeled data items, at least some of the models are updated and model update information is accordingly generated.  Such generated  model update information is then distributed to the fleet of autonomous driving vehicles.”}; & paras [0008]-[0010] about {“[0008] In one example, a method for a model update center is disclosed.  At least one model is established at the model update center for detecting objects surrounding each of autonomous driving vehicles of a fleet.  A plurality of labeled data items are received, from the fleet of autonomous driving vehicles, where each of the labeled data items is detected, based on the at least one model, from sensor data characterizing surroundings of the autonomous driving vehicles.  The labeled data items are generated automatically on-the-fly by the autonomous driving vehicles.  Based on the  received labeled data items, at least some of the models are updated and model update information is accordingly generated.  Such generated model update information is then distributed to the fleet of autonomous driving vehicles. ......  [0009] In a different example, a method for in situ perception in an autonomous driving vehicle is disclosed.  A plurality of types of sensor data acquired continuously by a plurality of types of sensors deployed on the vehicle are first received, where the plurality of types of sensor data provide information about surrounding of the vehicle.  One or more items surrounding the autonomous driving vehicle are tracked, based on some models, from a first of the plurality of types of sensor data acquired by one or more of a first type of the plurality of types of sensors. At least some of the one or more items are labeled, automatically on-the-fly, via at least one of cross modality validation and cross temporal validation of the one or more items.  At least one of the labeled items is sent to a model update center.  When model update information is received from the model update center, the at least one model is updated in accordance with the model update information, wherein the model update information is derived based on the at least one of the labeled items. ...... [0010] In another example, a system for in situ perception in an autonomous driving vehicle is disclosed.  The system for in situ perception comprises one or more sensor data receivers configured for receiving a plurality of types of sensor data acquired continuously by a plurality of types of sensors deployed on the vehicle, wherein the plurality of types of sensor data provide information about surrounding of the vehicle; an object detection and tracking unit configured for tracking, in accordance with at least one model, one or more items from a first of the plurality of types of sensor data acquired by one or more of a first type of the plurality of types of sensors, wherein the one or more items appear in the surrounding of the vehicle; an on-the-fly data labeling unit configured for labeling, automatically on-the-fly, at least some of the one or more items via at least one of cross modality validation and cross temporal validation of the one or more items; and a global model update unit configured for sending, via the communication platform, at least one of the labeled at least some items to a model update center, receiving, from the remote model update center, model update information for updating the at least one model, wherein the model update information is derived by the remote model update center based on the at least some of the labeled one or more items, and updating the at least one model based on the received model update information.”}; & para [0056] about {“FIG. 1 depicts a framework 100 of computer aided perception system supporting a fleet of autonomous driving vehicles, according to an embodiment of the present teaching.  The framework 100 comprises a fleet of N autonomous driving vehicles, each of which has an in situ perception systems namely 110-1, ..., 110-N, and a global model update cloud 160 which connects with the fleet via network connections. Each autonomous driving vehicle is deployed with various sensors, including, but not limited to, passive/ environment sensors 120 (120-1, ..., 120-N associated with N in situ perception systems, respectively) and active sensors 130 (130-1, ...,  130-N associated with N in situ perception systems, respectively).”};  & Claims 1/7/13/19;   which together are the same as claimed limitations above to include ‘a first autonomous vehicle model’)          

Zheng teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a statistical accuracy’.  However, Boesen teaches about it explicitly.            
(see at least:   Boesen Abstract and Summary of the Disclosure in paras [0004]-[0006];  & para  [0060] about {“…… The biometric profiles may also specify specific biometric identifiers, readings, or input may be required to authenticate and implement distinct requests. The biometric readings or other user input may be analyzed for accuracy statistical significance, and so forth. For example, the biometric readings taken in real-time by the wireless earpieces may be compared against default, baseline, or standard biometric data, values, or readings associated with the biometric profiles for the user to ensure accuracy in identifying the user. …… The wireless earpieces may also perform biasing or error correction as needed during step 304 to ensure the sensor measurements are accurate. For example, if a sensor from one of the wireless earpieces is measuring incorrect or inaccurate data, the data from that sensor may be disregarded for purposes of performing analysis. The sensor measurements may be run through any number of computations utilizing the processor of one of the wireless earpieces.”};  which together are the same as claimed limitations together to include ‘a statistical accuracy’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Zheng with teachings of Boesen.  The motivation to combine these references would be to provide an improved solution for a computer aided perception system in autonomous driving (see para [0006] of Zheng),  and to allow an autonomous vehicle to navigate safely through surface streets and on highways using updated HD map/s (see paras [0002]-[0003] of Boesen).        


Zheng and Boesen teach as disclosed above, but they may not explicitly disclose about ‘based on comparison’.  However, Ditty teaches about it explicitly.            
(see at least:   Ditty Abstract and Summary in paras [0049]-[0050];  & para [0655] about {“The basic behavior planner 3004a takes a tracked lane graph with wait conditions and in-path objects as input. The tracked lane graph can come either from mapping or live perception. Planner 3004a considers each of the paths available from the main path tree for some short distance (such as 50-100 m) without performing a lane change and compares each of them to the output of the lane planner 3004c to find the closest one.  If advanced localization 3026b is not available, then the output of the route planner 3004e is used instead.  Alternatively, if the next hard curvature in the route planner 3004e is right or left, the embodiment can favor forks right or left and lane change right or left.  In addition to the main lane graph tree, some embodiments also start the same procedure from the lane graph edges after an immediate lane change left and right from current lane graph edge (if they exist). This gives three paths through the lane graph and one that is favored by the match to the lane planner 3004c output.  Also, one of the paths should correspond to a previous root lane graph edge.”}; & para [0657] about {“The advanced behavior planner 3004b considers more free form forward trajectories than the basic behavior planner 3004a.  To do that, advanced behavior planner 3004b takes the dynamic occupancy grid 3102 as input in addition to the input to the basic short-term planner 3004a.  The advanced behavior planner 3004b then generates a fan of paths around the nominal path for the behavior in question, such as paths that are slightly laterally offset at the end with varying amounts of turning.  In principle, any family of paths can be used, but a two or three-dimensional family of paths may a reasonable choice.  The advanced behavior can also take object tracks into account. The paths are compared to the dynamic occupancy grid and is thereby checked for safety and what is desirable, such as comfort and agreement with the nominal path.”};  & para [0660] about {“In some embodiments, the controller 3006 uses a forward prediction model that takes control as an input variable, similar to a planner.  The forward prediction model produces predictions that can be compared with the desired state (in this case the lateral and longitudinal path requested).  The control that minimizes the discrepancy is found, with temporal filtering.   The temporal filtering (such as in a standard PID controller) is helpful in some contexts since if there is no temporal element, any unmodeled delay may result in oscillations.  In a basic pure pursuit model, a simple forward prediction model can be used together with a single look-ahead point where the discrepancy is measured.”};  which together are the same as claimed limitations above to include ‘based on comparison’)    

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Zheng and Boesen with the teachings of Ditty. The motivation to combine these references would be to provide an improved solution for a computer aided perception system in autonomous driving (see para [0006] of Zheng),  and to allow an autonomous vehicle to navigate safely through surface streets and on highways using updated HD map/s (see paras [0002]-[0003] of Boesen), and to provide 
functional safety for level 4-5 autonomous vehicles requires a dedicated supercomputer that performs all aspects of the dynamic driving task, providing appropriate responses to relevant objects and events, even if a driver does not respond appropriately to a request to resume performance of a dynamic driving task (see para [0016] of Ditty).        

Zheng, Boesen and Ditty teach ---         
comparing the statistical accuracy to a threshold;               
based on the comparison, determining that the statistical accuracy associated with the first autonomous vehicle model indicates that the first autonomous vehicle model is statistically incorrect;   and     
(see at least:   Zheng ibidem to include ‘a first autonomous vehicle model’)         
(see at least:   Boesen ibidem to include ‘a statistical accuracy’;  & para [0060] about {“…… The wireless earpieces may also perform biasing or error correction as needed during step 304 to ensure the sensor measurements are accurate. For example, if a sensor from one of the wireless earpieces is measuring incorrect or inaccurate data, the data from that sensor may be disregarded for purposes of performing analysis. The sensor measurements may be run through any number of computations utilizing the processor of one of the wireless earpieces.”};  which together are the same as claimed limitations above to include ‘incorrect’)        
(see at least:   Ditty ibidem to include ‘based  on comparison’; & para [0555] about {“Rejection can lead to waiting for more data before allowing automatic operation or data collection, the use of a last known good value, or ultimately if too much time has expired, the flagging of the vehicle for service. Using high levels of redundancy this way is essentially an application of cross-validation, a long-standing approach in statistics and machine learning, here applied to the more geometrical problem of self-calibration. In example embodiments specification information 3156 may also include telemetry information 3156 of self-calibration statistics, which is sent back to a central monitoring function in the cloud 3022 (see FIG. 42).”}; & para [0633] about {“Data that is not directly related to registration is called metadata. Metadata is divided into two different classes, one that directly helps driving and one that is truly auxiliary data. For example, the type of metadata that helps driving is locations of intersections and wait conditions, which states of which traffic lights allow which lane trajectories to proceed (or to proceed but give way), in which areas to look for contending traffic at a multi-way stop, locations of parking spots, and trajectory statistics (although the latter is extracted from the core registration data). …… Higher level service components can then insert and retrieve precisely positioned and oriented information by referring to the coordinate systems issued by the core registration layer.  This mechanism allows separating the storage and ownership of data from the service supporting its precise registration (although the precise positioning does depend on the core registration service).”}; & para [0636] about {“Embodiments solve a core lane graph estimation problem by developing a directed graph with points and tangents at each node.  See FIG. 60.  This is a mixed discrete/continuous estimation problem that in principle lends itself to formulation as a Bayesian estimation problem with an estimation of likelihood of occurrence.  This has the benefit that it clearly separates the parameterization, the likelihood determination and prior definition, and the search/optimization approach.  The lane changes are estimated in a second step after establishing the basic lane graph, by using statistics of lane changes in drives as well as the type of road markings and freespace detected in the drives.”};  which together are the same as claimed limitations above to include ‘comparing … to a threshold’)   


Zheng, Boesen and Ditty teach ---        
updating the first autonomous vehicle model to (a second autonomous vehicle model)  based on the determination that the first autonomous vehicle model is statistically incorrect.         
(see at least:   Zheng ibidem to include ‘a first autonomous vehicle model’ and ‘updating’)       
(see at least:   Boesen ibidem to include ‘a statistical accuracy’ and ‘incorrect’)           
(see at least:   Ditty ibidem to include ‘based  on comparison’)          

Zheng, Boesen and Ditty teach as disclosed above, but they may not explicitly disclose about ‘a second autonomous vehicle model’.  However, Callow teaches about it explicitly.            
(see at least:   Callow Abstract and Summary in paras [0005]-[0021];   and Abstract about {“A method, and apparatus for the performance thereof, comprising providing a first meta-model (8, 9) thereby providing a basis for a first model; providing a second meta-model (8, 9) thereby providing a basis for a second model; providing the first model; and using the first model and a set of transformations between the first and second meta-models (8, 9), determining the second model; wherein either, the first model is of a given task; the second model is of an autonomous vehicle (2); and the method further comprises providing the autonomous vehicle (2); or the first model corresponds to a given autonomous vehicle (2); the second model corresponds to a task; and the method further comprises using the given autonomous vehicle (2) to perform the task.”}; & para [0005] about {“In a first aspect, the present invention provides a method comprising: providing a first meta-model, the first meta-model providing a basis for a first model; providing a second meta-model, the second meta-model providing a basis for a second model; providing a first model, the first model being an instantiation of the first meta-model; and using the first model and a set of transformations between the first meta-model and the second meta-model, determining the second model, the second model being an instantiation of the second meta-model; wherein:  either, the first model corresponds to a given task; the second model corresponds to an autonomous vehicle; and the method further comprises providing an autonomous vehicle as specified by the second model; or, the first model corresponds to a given autonomous vehicle; the second model corresponds to a task; and the method further comprises using the given autonomous vehicle to perform the task specified by the second model.”}; & paras [0015]-[0018] about {“[0015] In a further aspect, the present invention provides apparatus comprising one or more processors arranged to, using a first model, the first model being an instantiation of a first meta-model, and a set of transformations between the first meta-model and a second meta-model, determine a second model, the second model being an instantiation of the second meta-model; wherein: either, the first model corresponds to a given task; the second model corresponds to an autonomous vehicle; and the apparatus further comprises means for providing the autonomous vehicle specified by the second model; or, the first model corresponds to a given autonomous vehicle; the second model corresponds to a task; and the apparatus further comprises the given autonomous vehicle. …… [0016] The means for providing the autonomous vehicle specified by the second model may comprise means for selecting an existing autonomous vehicle. …… [0017] The means for providing the autonomous vehicle specified by the second model may comprise means for adapting an existing autonomous vehicle. ...... [0018] In a further aspect, the present invention provides an autonomous vehicle comprising one or more processors arranged to, using a first model, the first model being an instantiation of a first meta-model, and a set of transformations between the first meta-model and a second meta-model, determine a second model, the second model being an instantiation of the second meta-model; wherein:  the first model corresponds to the autonomous vehicle; and the second model corresponds to a task.”};  & Claims 1/11/12;  which together are the same as claimed limitations above including ‘a second autonomous vehicle model’)              

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Zheng, Boesen and Ditty with teachings of Callow.  The motivation to combine these references would be to provide an improved solution for a computer aided perception system in autonomous driving (see para [0006] of Zheng),  and to allow an autonomous vehicle to navigate safely through surface streets and on highways using updated HD map/s (see paras [0002]-[0003] of Boesen), and to provide functional safety for level 4-5 autonomous vehicles requires a dedicated supercomputer that performs all aspects of the dynamic driving task, providing appropriate responses to relevant objects and events, even if a driver does not respond appropriately to a request to resume performance of a dynamic driving task (see para [0016] of Ditty), and to provide validation of an autonomous system that is primarily a design-time activity with a focus on ensuring that the system does what a user wants it to do, and that this system is reliable, available, dependable, safe, etc. (see para [0003] of Callow).         




Dependent Claims 2-3 are rejected under 35 USC 103 as unpatentable over Zheng in view of Boesen, Ditty and Callow as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Zheng, Boesen, Ditty and Callow teach ---          
2.     The method of claim 1, further comprising:       
receiving at least one update for the first autonomous vehicle model;      
applying the at least one update to the first autonomous vehicle model;   and        
generating the second autonomous vehicle model based on the at least one update.      
 (see at least:   Zheng ibidem and citations listed above to include ‘first autonomous vehicle model’ and ‘updating’)         
(see at least:   Boesen ibidem)          
(see at least:   Ditty ibidem)          
(see at least:   Callow ibidem and citations listed above to include ‘a second autonomous vehicle model’;  & paras [0083] & [0115] for model updates/updated)        


With respect to Claim 3, Zheng, Boesen and Callow teach ---          
3.     The method of claim 2, wherein the at least one update includes one or more 
model parameters for a portion of the first autonomous vehicle model.          
(see at least:   Zheng ibidem and citations listed above to include ‘first autonomous vehicle model’ and ‘updating’;  & paras [0138] & [0146] for model parameters)         
(see at least:   Boesen ibidem)          
(see at least:   Ditty ibidem)          
(see at least:   Callow ibidem)      




Dependent Claims 4 & 6-7 are rejected under 35 USC 103 as unpatentable over Zheng in view of Boesen, Ditty and Callow as applied to the rejection of Claims 1-3 above, and further in view of Pub. No. US 2021/ 0179096 filed by Shalev-Shwartz et al. (hereinafter “Shalev”), and as described below for each claim/ limitation.             

With respect to Claim 4, Zheng, Boesen, Ditty and Callow teach ---          
4.     The method of claim 1, wherein the statistical accuracy associated with the first 
autonomous vehicle model is based on (at least one of a quantity of course corrections or a quantity of course deviations).             
(see at least:   Zheng ibidem to include ‘a first autonomous vehicle model’ and ‘updating’)       
(see at least:   Boesen ibidem to include ‘a statistical accuracy’)           
(see at least:   Callow ibidem)      

Zheng, Boesen, Ditty and Callow teach as disclosed above, but they may not explicitly disclose about ‘(at least one of a quantity of course corrections or a quantity of course deviations’.  However, Shalev teaches them explicitly.            
(see at least:   Shalev Abstract and Summary in paras [0005]-[0013];   and paras [0188]-[0189] about {“[0188] At step 582, processing unit 110 may analyze the navigation information determined at step 580. In one embodiment, processing unit 110 may calculate the distance between a snail trail and a road polynomial (e.g., along the trail). If the variance of this distance along the trail exceeds a predetermined threshold (for example, 0.1 to 0.2 meters on a straight road, 0.3 to 0.4 meters on a moderately curvy road, and 0.5 to 0.6 meters on a road with sharp curves), processing unit 110 may determine that the leading vehicle is likely changing lanes.…… 
The expected curvature may be extracted from map data (e.g., data from map database 160), from road polynomials, from other vehicles' snail trails, from prior knowledge about the road, and the like. If the difference in curvature of the snail trail and the expected curvature of the road segment exceeds a predetermined threshold, processing unit 110 may determine that the leading vehicle is likely changing lanes. …… [0189] In another embodiment, processing unit 110 may compare the leading vehicle's instantaneous position with the look-ahead point (associated with vehicle 200) over a specific period of time (e.g., 0.5 to 1.5 seconds). If the distance between the leading vehicle's instantaneous position & the look-ahead point varies during the specific period of time, and the cumulative sum of variation exceeds a predetermined threshold (for example, 0.3 to 0.4 meters on a straight road, 0.7 to 0.8 meters on a moderately curvy road, and 1.3 to 1.7 meters on a road with sharp curves), processing unit 110 may determine that the leading vehicle is likely changing lanes. In another embodiment, processing unit 110 may analyze the geometry of the snail trail by comparing the lateral distance traveled along the trail with the expected curvature of the snail trail. …… If the difference between the lateral distance traveled and the expected curvature exceeds a predetermined threshold (e.g., 500 to 700 meters), processing unit 110 may determine that the leading vehicle is likely changing lanes. …… processing unit 110 may determine that the (closer) leading vehicle is likely changing lanes.”};  which together are the same as claimed limitations above to include ‘exceeds a predetermined threshold within a period of time’;  AND para [0575] about {“The direction of driving with respect to a lane may be negative in reasonable urban scenarios, such as a car deviating to the opposite lane to overtake a parked truck, or a car reversing into a parking spot. …… In order to capture the difference in responsibility between the cars, when one of them clearly drives at the opposite direction, we start by defining a “correct” driving direction.”}; & para [0584] about {“The exact values of a.sub.max,brake,wedd, a.sub.max,brake, for the cases of winning/not-winning by correct driving direction, are constants which should be defined, and can depend on the type of road and the lanes driven by each car. For example, in a narrow urban street, it may be the case that winning by a correct driving direction does not imply a much lesser brake value: in dense traffic, we do expect a car to brake at similar forces, either when someone clearly deviated into its lane or not. However, consider an example of a rural two way road, where high speeds are allowed. When deviating to the opposite lane, cars which drive at the correct direction cannot be expected to apply a very strong braking power to avoid hitting the host vehicle—the host vehicle will have more responsibility than them. Different constants can be defined for the case when two cars are at the same lane, with one of them reversing into a parking spot.”}; & para [0597] about {“Turning to roads where no clear route geometry can be defined, consider first a scenario where there is no lane structure at all (e.g. a parking lot). A way to ensure that there will be no accidents can be to require that every car will drive in a straight line, while if a change of heading occurs, it must be done when there are no close cars in my surrounding. The rationale behind this is that a car can predict what other cars will do, and behave accordingly. If other cars deviate from this prediction (by changing heading), it is done with a long enough distance and therefore there may be enough time to correct the prediction. When there is lane structure, it may enable smarter predictions on what other cars will do. If there is no lane structure at all, a car will continue according to its current heading. ……”}; & para [0645] about {“RSS also includes guidelines for assigning blame where the road is not structured clearly, such as parking lots or wide roundabouts without lane marks. In these unstructured road scenarios, blame is assigned by examining deviations of each vehicle from its path to determine if they allowed sufficient distance to allow other objects in the area to adjust.”};  which together are the same as claimed limitations above to include ‘at least one of a quantity of course corrections or a quantity of course deviations’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Zheng, Boesen, Ditty and Callow with teachings of Shalev.  The motivation to combine these references would be to provide an improved solution for a computer aided perception system in autonomous driving (see para [0006] of Zheng), and to allow an autonomous vehicle to navigate safely through surface streets and on highways using updated HD map/s (see paras [0002]-[0003] of Boesen),  and to provide functional safety for level 4-5 autonomous vehicles requires a dedicated supercomputer that performs all aspects of the dynamic driving task, providing appropriate responses to relevant objects and events, even if a driver does not respond appropriately to a request to resume performance of a dynamic driving task (see para [0016] of Ditty), and to provide validation of an autonomous system that is primarily a design-time activity with a focus on ensuring that the system does what a user wants it to do, and that this system is reliable, available, dependable, safe, etc. (see para [0003] of Callow), and to fulfill a need for an interpretable, mathematical model for safety assurance and a design of a system that adheres to safety assurance requirements while being scalable to millions of cars (see para [0004] of Shalev).          


With respect to Claim 6, Zheng, Boesen, Ditty, Callow and Shalev teach ---          
6.     The method of claim 4, wherein a course deviation includes determining that a path traveled by an autonomous vehicle is different from a projected path to be traveled by the autonomous vehicle.                 
(see at least:   Zheng ibidem and citations listed above to include ‘a first autonomous vehicle model’ and ‘autonomous driving vehicle’)        
(see at least:   Boesen ibidem and citations listed above)        
(see at least:   Ditty ibidem)          
(see at least:   Callow ibidem and citations listed above to include ‘a second autonomous vehicle 
model’ and ‘autonomous vehicle’)         
(see at least:   Shalev ibidem and citations listed above to include ‘at least one of a quantity of course corrections or a quantity of course deviations’;  & para [0800] about {“FIG. 57C depicts the different paths 5704, 5704′, and 5710 that host vehicle 5702, 5702′ may travel. Path 5704 is the desired path determined under the conditions of initial time t(0), as shown in FIG. 57B. In this example, at delay time t(5), host vehicle 5702′ is in a position where it cannot follow path 5704 because the starting point of path 5704 is behind the front of vehicle 5702′ at delay time t(5). As such, host vehicle 5702′ at time t(5) cannot follow path 5704 generated at time t(0). Path 5704′ may be the trajectory that vehicle 5702′ would travel if it were to perform the  navigational maneuvers consistent with path 5704. In other words, path 5704′ is the trajectory that would result if host vehicle 5702′ were to perform at delay time t(5) the navigational commands generated for host vehicle 5702 at initial time t(0). In this example, path 5704′ is much closer to target vehicle 5706′ at delay time t(5) than path 5704 would be to target vehicle 5706 at initial time t(0). In some embodiments, the distance between path 5704′ and target vehicle 5706′ may be considered an unsafe distance (e.g., the distance may breach a proximity buffer of host vehicle 5702′). Path 5710 may be a path for host vehicle 5702′ that was generated at initial time t(0) based on a predicted path of host vehicle 5702 and target vehicle 5706. For example, at initial time t(0), the navigational system of host vehicle 5702 may predict a position of target vehicle 5706 at delay time t(5) (which may be the position depicted by target vehicle 5706′) and may predict a position of host vehicle 5702 at delay time t(5) (which may be the position depicted by host vehicle 5702′) and may generate navigational commands consistent with path 5710, which will be implemented at delay time t(5). As shown by this example, path 5710 based on the predicted conditions may provide a distinct safety advantage over path 5704′.”};  which together are the same as claimed limitations above to include ‘a path traveled by an autonomous vehicle is different from a projected path to be traveled by the autonomous vehicle’)                  



With respect to Claim 7, Zheng, Boesen, Ditty, Callow and Shalev teach ---          
7.     The method of claim 1, wherein determining that the statistical accuracy associated with the first autonomous vehicle model indicates that the first autonomous vehicle model is statistically incorrect includes determining that the statistical accuracy associated with the first autonomous vehicle model is less than a threshold.         
(see at least:   Zheng ibidem to include ‘a first autonomous vehicle model’ and ‘updating’)       
(see at least:   Boesen ibidem to include ‘a statistical accuracy’ and ‘incorrect’)           
(see at least:   Ditty ibidem)          
(see at least:   Callow ibidem)         
(see at least:   Shalev ibidem to include ‘a threshold’;  & para [0766] about {“The proximity buffer may be any proximity buffer consistent with this disclosure, including those determined using the RSS and/or CRSS models. The proximity buffer may depend upon the detected obstacle or object in the environment of the host vehicle on which the RSS and CRSS models depend. In some embodiments, the proximity buffer may include one or more predetermined distances. For example, the proximity buffer may correspond with a predetermined lateral distance threshold. The lateral distance threshold may include a predetermined minimum distance between a host vehicle and an object located on either side of the host vehicle.”};  & para [0770] for threshold and model;  which together are the same as claimed limitations above)             




Dependent Claim 5 is rejected under 35 USC 103 as unpatentable over Zheng in view of Boesen, Ditty and Callow as applied to the rejection of Claims 1-3  above, and further in view of Pub. No. US 2016/ 0068158 filed by Elwart et al. (hereinafter “Elwart”), and as described below for each claim/ limitation.             

With respect to Claim 5, Zheng, Boesen, Ditty and Callow teach ---          
5.     The method of claim 4, wherein a course correction includes determining that (an input associated with a manual override) was received.          
(see at least:   Zheng ibidem and citations listed above)        
(see at least:   Boesen ibidem and citations listed above)        
(see at least:   Ditty ibidem and citations listed above)           
(see at least:   Callow ibidem and citations listed above)        

Zheng, Boesen, Ditty and Callow teach as disclosed above, but they may not explicitly disclose about ‘an input associated with a manual override’.  However, Elwart teaches them explicitly.            
(see at least:   Elwart Abstract and Summary of the Invention in paras [0009]-[0010];  and para [0091] about {“If a trailer backup assist system (TBA) is implemented in the vehicle, then the backup assist system can be overridden during a parking maneuver if the driver intervenes and changes the vehicle speed by manually accelerating or braking to a different speed than the default drive history speed parameters, if the driver overrides the trailer backup steering control by manually adjusting the trailer backup steering input apparatus to a different position than determined by the drive history trailer backup steering parameters during a trailer backup parking maneuver, thereby changings the path of the trailer to a different path, or if the driver changes both the vehicle speed and the trailer backup steering control during a trailer backup maneuver.”};  & para [0102] about {“If a trailer backup assist system is implemented in the vehicle, then the system can be overridden during a parking maneuver if the driver intervenes and changes the vehicle speed by manually accelerating or braking to a different speed than the retrieved drive history speed parameters, if the driver overrides the trailer backup steering control by manually adjusting the trailer backup steering input apparatus to a different position than the previous trailer backup steering parameters during a current trailer backup parking maneuver, thereby changing the path of the trailer to a different path, or if the driver changes both the vehicle speed and the trailer backup steering control during a trailer backup maneuver.”};  which together are the same as claimed limitations above to include ‘an input associated with a manual override’)             

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Zheng, Boesen, Ditty and Callow with teachings of Elwart.  The motivation to combine these references would be to provide an improved solution for a computer aided perception system in autonomous driving (see para [0006] of Zheng), and to allow an autonomous vehicle to navigate safely through surface streets and on highways using updated HD map/s (see paras [0002]-[0003] of Boesen),  and to provide functional safety for level 4-5 autonomous vehicles requires a dedicated supercomputer that performs all aspects of the dynamic driving task, providing appropriate responses to relevant objects and events, even if a driver does not respond appropriately to a request to resume performance of a dynamic driving task (see para [0016] of Ditty), and to provide validation of an autonomous system that is primarily a design-time activity with a focus on ensuring that the system does what a user wants it to do, and that this system is reliable, available, dependable, safe, etc. (see para [0003] of Callow), and to provide that even though a driver remembers to enable or activate the automatic parking system to automatically control steering during a parking maneuver at a desired parking location, typically the driver must still manually control the vehicle speed during the parking maneuver (see para [0007] of Elwart).         



Dependent Claims 8-10 are rejected under 35 USC 103 as unpatentable over Zheng in view of Boesen, Ditty and Callow as applied to the rejection of Claims 1-3 above, and as described below for each claim/ limitation.             

With respect to Claim 8, Zheng, Boesen, Ditty and Callow teach ---          
8.     The method of claim 1, further comprising:       
providing the second autonomous vehicle model to an autonomous vehicle.               
(see at least:   Zheng ibidem to include ‘a first autonomous vehicle model’ and ‘autonomous driving vehicle’)       
(see at least:   Boesen ibidem)           
(see at least:   Ditty ibidem)          
(see at least:   Callow ibidem to include ‘a second autonomous vehicle model’ and ‘autonomous vehicle’)          



With respect to Claim 9, Zheng, Boesen, Ditty and Callow teach ---          
9.     The method of claim 8, further comprising:          
providing the second autonomous vehicle model to a second autonomous vehicle.         
(see at least:   Zheng ibidem to include ‘a first autonomous vehicle model’ and ‘autonomous driving vehicle’)       
(see at least:   Boesen ibidem)           
(see at least:   Ditty ibidem)          
(see at least:   Callow ibidem to include ‘a second autonomous vehicle model’ and ‘autonomous vehicle’)             



With respect to Claim 10, Zheng, Boesen, Ditty and Callow teach ---          
10.     The method of claim 1, wherein the second autonomous vehicle model is generated at an autonomous vehicle.          
(see at least:   Zheng ibidem to include ‘a first autonomous vehicle model’ and ‘autonomous driving vehicle’)       
(see at least:   Boesen ibidem)           
(see at least:   Ditty ibidem)          
(see at least:   Callow ibidem to include ‘a second autonomous vehicle model’ and ‘autonomous vehicle’)             




With respect to Claims 11-15, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-10 as described above using cited references of Zheng, Boesen, Ditty, Callow, Shalev and Elwart, because the limitations of these system Claims 11-15 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-10 as described above.        


With respect to Claims 16-20, the limitations of these non-transitory computer readable medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-10 as described above using cited references of Zheng, Boesen, Ditty, Callow, Shalev and Elwart, because the limitations of these non-transitory computer readable medium Claims 16-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-10 as described above.            

Response to Arguments 
Applicant's remarks and claim amendments dated 08 MARCH 2022 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-20 has been maintained as described above.  Additionally, Examiner notes that all of the previous Claim Objections have been withdrawn based on amendments to Claims 6, 8 & 10;  as well as the rejection of Claims 16-20 under 35 USC 101 has been withdrawn based on the amendments to 2 of 3 independent Claims 11 & 16 that recite “from an autonomous vehicle autonomously driving a path generated by a first autonomous vehicle model,”.  Examiner suggests making the same amendments to independent Claim 1 (that is missing the words “from an autonomous vehicle”) for withdrawal of the 101 rejection of method Claims 1-10.  Thus, the rejection of amended Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new Ditty reference that has been added in response to the Applicant’s latest claim amendments (of 03/08/2022).            

Applicant's arguments with respect to rejection of Claims 1-20 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Ditty reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).               

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are 
relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.                

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax 
phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691